
	
		I
		112th CONGRESS
		1st Session
		H. R. 2505
		IN THE HOUSE OF REPRESENTATIVES
		
			July 12, 2011
			Mr. Paulsen (for
			 himself, Ms. Baldwin, and
			 Mr. Markey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To expand the research, prevention, and awareness
		  activities of the Centers for Disease Control and Prevention and the National
		  Institutes of Health with respect to pulmonary fibrosis, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Pulmonary Fibrosis Research
			 Enhancement Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Pulmonary fibrosis
			 (in this section referred to as PF) is a relentlessly progressive,
			 ultimately fatal disease that affects the lungs, gradually robbing a person of
			 the ability to breathe.
			(2)More than 200,000
			 individuals may be living with PF in the United States, 48,000 individuals in
			 the United States are diagnosed with PF annually, and as many as 40,000 die
			 annually.
			(3)Prevalence of PF
			 has increased more than 150 percent since 2001, and is expected to continue
			 rising.
			(4)The median
			 survival rate for a person with PF is 2.8 years.
			(5)The cause of PF is
			 not well understood, and in most cases is unknown, though there is growing
			 evidence that one cause of PF may be environmental or occupational exposure to
			 pollutants.
			(6)There is no Food
			 and Drug Administration-approved treatment or cure for PF.
			(7)Public awareness
			 of PF remains low compared to rare diseases of lesser prevalence, despite PF’s
			 increasing prevalence.
			(8)There has been no
			 federally funded national awareness or educational effort to improve
			 understanding of PF in the public or medical communities, though nonprofit
			 patient education and research groups have begun to increase awareness. The
			 first Federal legislation expressing Congress’s support for PF research, H.
			 Con. Res. 182, was agreed to by both Houses of Congress in 2007.
			3.Pulmonary
			 fibrosis advisory board and registryPart B of title III of the Public Health
			 Service Act (42 U.S.C. 243 et seq.) is amended by inserting after section 317T
			 the following:
			
				317U.Pulmonary
				fibrosis advisory board and registry
					(a)Advisory
				Board
						(1)EstablishmentNot
				later than 90 days after the date of the enactment of this section, the
				Secretary, acting through the Director of the Centers for Disease Control and
				Prevention, shall establish a board to be known as the National Pulmonary
				Fibrosis Advisory Board (in this section referred to as the Advisory
				Board). The Advisory Board shall be composed of at least one member, to
				be appointed by the Secretary, acting through the Director of the Centers for
				Disease Control and Prevention, representing each of the following:
							(A)The National
				Institutes of Health.
							(B)The National
				Institute of Environmental Health Sciences.
							(C)The Department of
				Veterans Affairs.
							(D)The Agency for
				Toxic Substances and Disease Registry.
							(E)The Centers for
				Disease Control and Prevention.
							(F)Patients with PF
				or their family members and other individuals with an interest in developing
				and maintaining the National PF Registry.
							(G)Patient advocates,
				including organizations representing such advocates.
							(H)Clinicians with
				expertise on PF and related diseases.
							(I)Epidemiologists
				with experience working with data registries.
							(J)Geneticists or
				experts in genetics who have experience with the genetics of PF or other
				interstitial lung diseases.
							(2)DutiesThe
				Advisory Board shall—
							(A)review information
				and make recommendations to the Secretary concerning—
								(i)the development
				and maintenance of the National PF Registry;
								(ii)the type of
				information to be collected and stored in the National PF Registry;
								(iii)the manner in
				which such data is to be collected;
								(iv)the use and
				availability of such data, including guidelines for such use; and
								(v)the collection of
				information about diseases and disorders that primarily affect the lungs that
				are considered essential to furthering the study and cure of PF; and
								(B)consult with the Director of the Centers
				for Disease Control and Prevention regarding preparation of the National
				Pulmonary Fibrosis Education and Awareness Plan under section 4(a) of the
				Pulmonary Fibrosis Research Enhancement Act.
							(3)ReportNot
				later than 1 year after the date of enactment of this section, the Advisory
				Board shall submit to the Secretary, the Committee on Energy and Commerce of
				the House of Representatives, and the Health, Education, Labor, and Pensions
				Committee of the Senate a report on the review conducted under paragraph (2),
				including the recommendations of the Advisory Board resulting from such
				review.
						(b)Establishment of
				registry
						(1)In
				generalNot later than 1 year after the receipt of the report
				required by subsection (a)(3), the Secretary, acting through the Director of
				the Centers for Disease Control and Prevention and in consultation with
				patients, patient advocates, and others with expertise in research and care of
				pulmonary fibrosis (referred to in this section as PF),
				shall—
							(A)develop a system
				to collect data on PF and other interstitial lung diseases that are related to
				PF, including information with respect to the incidence and prevalence of the
				disease in the United States; and
							(B)establish a national registry (in this
				section referred to as the National PF Registry) that—
								(i)is
				used for the collection and storage of data described in subparagraph (A);
				and
								(ii)includes a population-based registry of
				cases in the United States of PF and other interstitial lung diseases that are
				related to PF.
								(2)PurposeThe
				purpose of the National PF Registry shall be to gather available data
				concerning—
							(A)PF, including the
				incidence and prevalence of PF in the United States;
							(B)environmental and
				occupational factors that may be associated with the disease;
							(C)age, race or
				ethnicity, gender, and family history of individuals who are diagnosed with the
				disease;
							(D)pathogenesis of
				PF; and
							(E)other matters as
				determined appropriate by the Secretary.
							(c)Coordination
				with State, local, and Federal registries
						(1)In
				generalIn establishing the National PF Registry under subsection
				(b), the Secretary shall—
							(A)identify, build
				upon, expand, and coordinate among existing data and surveillance systems,
				surveys, registries, and other Federal public health and environmental
				infrastructure wherever possible, including—
								(i)existing systems
				in place at universities, medical centers, and government agencies;
								(ii)State-based PF
				registries, National Institutes of Health registries, and Department of
				Veterans Affairs registries, as available; and
								(iii)any other
				relevant databases that collect or maintain information on interstitial lung
				diseases; and
								(B)provide for
				research access to PF data in accordance with applicable statutes and
				regulations, including those protecting personal privacy.
							(2)Coordination
				with NIH and Department of Veterans AffairsConsistent with
				applicable privacy statutes and regulations, the Secretary shall ensure that
				epidemiological and other types of information obtained under subsection (b) is
				made available to the National Institutes of Health and the Department of
				Veterans
				Affairs.
						.
		4.National
			 Pulmonary Fibrosis Education and Awareness Plan
			(a)In
			 General
				(1)Preparation of
			 planThe Director of the
			 Centers for Disease Control and Prevention, in consultation with the National
			 Pulmonary Fibrosis Advisory Board established under section 317U of the Public
			 Health Service Act, as added by section 3 of this Act, shall prepare a
			 comprehensive plan (in this section referred to as the National Pulmonary
			 Fibrosis Education and Awareness Plan).
				(2)Report to
			 CongressNot later than one year after the date of the enactment
			 of this Act, and at the same time as the report is submitted under section
			 317U(a)(3) of the Public Health Service Act, the Director of the Centers for
			 Disease Control and Prevention shall submit the National Pulmonary Fibrosis
			 Education and Awareness Plan to the Committee on Energy and Commerce and the
			 Committee on Appropriations of the House of Representatives and to the
			 Committee on Health, Education, Labor, and Pensions and the Committee on
			 Appropriations of the Senate.
				(b)ContentThe
			 National Pulmonary Fibrosis Education and Awareness Plan shall—
				(1)focus on strategies to increase public
			 education and awareness of pulmonary fibrosis;
				(2)accelerate patient
			 education strategies, with respect to pulmonary fibrosis, nationwide;
				(3)address the need
			 for new physician education strategies to improve diagnosis and treatment
			 standards with respect to pulmonary fibrosis;
				(4)assess and monitor
			 the costs of pulmonary fibrosis and its burden on patients and families;
			 and
				(5)develop such
			 strategies in partnership with patients, patient advocates, and others with
			 expertise in research and care of pulmonary fibrosis.
				5.Pulmonary
			 fibrosis research expansionSubpart 2 of part C of title IV of the
			 Public Health Service Act (42 U.S.C. 285b et seq.) is amended by inserting
			 after section 424C the following:
			
				424D.Pulmonary
				fibrosis research expansionThe Director of the Institute is encouraged
				to expand, intensify, and coordinate the activities of the Institute with
				respect to research on pulmonary fibrosis, as
				appropriate.
				.
		
